       Case 18-50609-btb         Doc 368       Entered 01/22/19 14:30:01       Page 1 of 7



   1

   2

   3

   4
   Entered on Docket
   5January 22, 2019
___________________________________________________________________

   6

   7   ROBERT E. OPERA – California State Bar No. 101182
       ropera@wcghlaw.com
   8   WINTHROP COUCHOT
       GOLUBOW HOLLANDER, LLP
   9   1301 Dove Street, Suite 500
       Newport Beach, CA 92660
  10   Telephone: (949) 720-4100
       Facsimile: (949) 720-4111
  11

  12   STEPHEN R. HARRIS – Nevada State Bar No. 001463
       steve@harrislawreno.com
  13   HARRIS LAW PRACTICE LLC
       6151 Lakeside Drive, Suite 2100
  14   Reno, NV 89511
       Telephone: (775) 786-7600
  15
       General Insolvency Counsel
  16   for Debtors and Debtors-in-Possession
  17
                                 UNITED STATES BANKRUPTCY COURT
  18
                                               DISTRICT OF NEVADA
  19

  20   In re:
                                                       Jointly Administered under
                                                       Case No. 18-50609-btb with
  21       X-TREME BULLETS, INC.,
           AMMO LOAD WORLDWIDE, INC.,                  Case Nos. 18-50610-btb; 18-50611-btb;
  22       CLEARWATER BULLET, INC.,                    18-50613-btb; 18-50614-btb; 18-50615-btb;
           FREEDOM MUNITIONS, LLC,                     18-50616-btb; and 18-50617-btb
  23
           HOWELL MACHINE, INC.,                       Chapter 11 Proceedings
  24       HOWELL MUNITIONS &
           TECHNOLOGY, INC.,                           ORDER APPROVING STIPULATION TO
  25       LEWIS-CLARK AMMUNITION                      CONTINUE HEARING ON MOTION FOR
           COMPONENTS, LLC,                            ORDER AUTHORIZING USE OF ANY CASH
  26                                                   COLLATERAL OF SECURED CLAIMANTS
           COMPONENTS EXCHANGE, LLC,
  27       All Debtors.
                        Debtors and
  28                    Debtors-in-Possession.


                                                                   MAINDOCS-#237712-v1-HMT-Order-6thStipContCashCollateral_
     Case 18-50609-btb        Doc 368      Entered 01/22/19 14:30:01      Page 2 of 7



 1                                                   Current Hearing Date:
                                                     DATE:    January 23, 2019
 2
                                                     TIME:    2:00 p.m.
 3                                                   EST. TIME FOR HEARING: 15 minutes

 4                                                   Continued Hearing Date:
 5                                                   DATE:    March 5, 2019
                                                     TIME:    2:00 p.m.
 6                                                   EST. TIME FOR HEARING: 15 minutes
 7
            The Court having reviewed and considered the Stipulation to Continue Hearing on Motion
 8
     for Order Authorizing Use of Any Cash Collateral of Secured Claimants (“Stipulation”) [Docket
 9
     No. ] entered into by and among X-Treme Bullets Inc.; Ammo Load Worldwide, Inc.;
10
     Clearwater Bullet, Inc.; Freedom Munitions, LLC; Howell Machine, Inc.; Howell Munitions &
11
     Technology, Inc.; Lewis-Clark Ammunition Components, LLC (collectively, the “HMT Debtors”);
12
     and Components Exchange, LLC (”Components Exchange” and, together with the HMT Debtors,
13
     the “Debtors”), the debtors and debtors-in-possession in the above-captioned bankruptcy cases, on
14
     one hand, and Z.B., N.A., dba Zions First National Bank (“Zions”), on the other hand, on January
15
     22,, 2019, by and through their respective undersigned counsel, and good and sufficient cause
16
     appearing, it is hereby ORDERED that,
17
            1.      The Stipulation is approved in its entirety.
18
            2.      The hearing on the Debtors’ Motion for Order Authorizing Use of Any Cash
19
     Collateral of Secured Claimants (“Cash Collateral Motion”) [Docket No. 28] currently set for
20
     January 23, 2019 at 2:00 p.m. shall be continued to March 5, 2019 at 2:00 p.m.
21
            3.     The Debtors are hereby authorized to continue to use Cash Collateral, as defined in
22
     the Cash Collateral Motion, through 5:00 p.m. on March 5, 2019 in accordance with the terms of
23
     the Stipulation to Continue Hearing on Motion for Order Authorizing use any Cash Collateral of
24
     Secured Claimants, entered into by and among the Debtors and Zions on December 11, 2018
25
     (“December 2018 Cash Collateral Stipulation”) [Docket No. 295], and the order approving the
26
     December 2018 Cash Collateral Stipulation (“December 2018 Cash Collateral Order”) [Docket No.
27

28


                                                       -2-
     Case 18-50609-btb        Doc 368      Entered 01/22/19 14:30:01        Page 3 of 7



 1   307], as amended by the terms of the Stipulation and the budgets attached hereto, collectively, as

 2   Exhibit “A” and incorporated herein by this reference (“Revised Budgets”).

 3           4.     The ALW proceeds currently held by Zions by the Court’s order in a segregated

 4   account [Docket No. 247] shall be released to Zions as a payment to be applied toward the

 5   principal amount of the Debtors’ obligations to Zions.

 6           5.     In addition to the amounts authorized to be paid through January 23, 2019 pursuant

 7   to the December 2018 Cash Collateral Stipulation and the December 2018 Cash Collateral Order,

 8   the Debtors are hereby authorized to pay, from Cash Collateral, the amounts for retained

 9   professional fees and costs reflected in the Revised Budgets (which amounts are fifty percent (50%)

10   of the Debtors’ estimate of the professional fees and costs that will accrue during the indicated time

11   period). The payment of such amounts shall remain subject to objection on any grounds, including,

12   without limitation by Zions, unless and until allowed by order of the Court, and shall remain subject

13   to potential disgorgement pursuant to order of the Court. Each professional reserves the right to

14   seek allowance and payment of the full amount of its fees and costs.

15           6.     Any opposition to the continued use of Cash Collateral by the Debtors shall be filed

16   and served on the Debtors’ counsel by February 18, 2019. Any replies to any such opposition shall

17   be filed and served on the party asserting such opposition by February 26, 2019.

18           7.     No further notice or hearing shall be necessary to effectuate this Order.

19   Prepared and Submitted by:
     STEPHEN R. HARRIS, ESQ.
20   HARRIS LAW PRACTICE LLC
21
     -and-
22
     ROBERT E. OPERA, ESQ.
23   WINTHROP COUCHOT
     GOLUBOW HOLLANDER, LLP
24

25          /s/ Robert E. Opera
     General Insolvency Counsel
26   for Debtors and Debtors-in-Possession
27                                                 ####
28


                                                      -3-
Case 18-50609-btb   Doc 368   Entered 01/22/19 14:30:01   Page 4 of 7




                      EXHIBIT A
Case 18-50609-btb   Doc 368   Entered 01/22/19 14:30:01   Page 5 of 7
Case 18-50609-btb   Doc 368   Entered 01/22/19 14:30:01   Page 6 of 7
Case 18-50609-btb   Doc 368   Entered 01/22/19 14:30:01   Page 7 of 7
